                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

CHAD ROBERT BASSANT,                           )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )          CV 119-167
                                               )
WARDEN E. PHILIBIN; SGT. ESSER;                )
UNIT MANAGER SNOWDEN; and DR.                  )
AUSTIN,                                        )
                                               )
              Defendants.                      )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, an inmate at Augusta State Medical Prison in Grovetown, Georgia, has

submitted to the Court for filing an amended complaint brought pursuant to 42 U.S.C. §

1983. Because he is proceeding in forma pauperis (“IFP”), Plaintiff’s amended complaint must

be screened to protect potential defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir.

1984); Al-Amin v. Donald, 165 F. App’x 733, 736 (11th Cir. 2006) (per curiam).

I.     SCREENING OF THE AMENDED COMPLAINT

       A.     BACKGROUND

       Plaintiff names as Defendants: (1) Warden E. Philibin; (2) Sergeant Esser; (3) Unit

Manager Snowden; and (4) Dr. Austin. (Doc. no. 14, pp. 2-3.) Taking all of Plaintiff’s factual

allegations as true, as the Court must for purposes of the present screening, the facts are as

follows.
        Generally, Plaintiff’s alleges he has claims for cruel and unusual punishment and

constitutional due process violations, but his statement of claim is largely incoherent. (Id. at 12-

17.) Plaintiff does state he is awaiting discovery and documents to prove his claim, and he

wishes to let the public know what is happening to him. (Id.) Plaintiff also requests the Court

grant an extension allowing him additional time to obtain documents and grievance records.

(Id.)

        B.     DISCUSSION

               1.      Legal Standard for Screening

        The complaint or any portion thereof may be dismissed if it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, or if it seeks monetary relief from a

defendant who is immune to such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). A

claim is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams,

490 U.S. 319, 327 (1989). “Failure to state a claim under § 1915(e)(2)(B)(ii) is governed by

the same standard as dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6).”

Wilkerson v. H & S, Inc., 366 F. App’x 49, 51 (11th Cir. 2010) (citing Mitchell v. Farcass,

112 F.3d 1483, 1490 (11th Cir. 1997)).

        To avoid dismissal for failure to state a claim upon which relief can be granted, the

allegations in the complaint must “state a claim for relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

That is, “[f]actual allegations must be enough to raise a right to relief above the speculative
                                                 2
level.” Twombly, 550 U.S. at 555. While Rule 8(a) of the Federal Rules of Civil Procedure

does not require detailed factual allegations, “it demands more than an unadorned, the

defendant unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint is

insufficient if it “offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of

a cause of action,’” or if it “tenders ‘naked assertions’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 555, 557). In short, the complaint must

provide a “‘plain statement’ possess[ing] enough heft to ‘sho[w] that the pleader is entitled to

relief.’” Twombly, 550 U.S. at 557 (quoting Fed. R. Civ. P. 8(a)(2)).

       Finally, the court affords a liberal construction to a pro se litigant’s pleadings, holding

them to a more lenient standard than those drafted by an attorney. Haines v. Kerner, 404

U.S. 519, 520 (1972); Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, this liberal

construction does not mean that the court has a duty to re-write the complaint. Snow v.

DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006).

              2.      Plaintiff Fails to State a Claim Against Defendants

       The Eleventh Circuit has held a district court properly dismisses a defendant where a

prisoner, other than naming the defendant in the caption of the complaint, fails to state any

allegations that associate the defendant with the purported constitutional violation. Douglas

v. Yates, 535 F.3d 1316, 1321-22 (11th Cir. 2008) (“While we do not require technical

niceties in pleading, we must demand that the complaint state with some minimal

particularity how overt acts of the defendant caused a legal wrong.”). Here, Plaintiff’s

amended complaint fails to allege any facts connecting Defendants to a constitutional

violation. His statement of claim is largely incoherent, containing five pages of rambling
                                             3
statements about the documents he needs and the people he wishes to inform about his prison

conditions. He never alleges any facts concerning how Defendants caused him harm and

offers no evidence connecting Defendants to any constitutional violation.              Therefore,

Plaintiff fails to state a claim against any Defendant. Further, because Plaintiff fails to state a

claim, his request for additional time to obtain discovery should be DENIED. (Doc. no. 14,

p. 12.)

II.       CONCLUSION

          For the reasons set forth above, the Court REPORTS and RECOMMENDS Plaintiff’s

request for additional time to obtain discovery be DENIED, (doc. no. 14, p. 12), his amended

complaint be DISMISSED for failure to state a claim upon which relief may be granted, and

this civil action be CLOSED.

          SO REPORTED and RECOMMENDED this 27th day of February, 2020, at Augusta,

Georgia.




                                                4
